NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1603-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RYAN W. WOOLLEY, a/k/a
ANTHONY SACCO, and
RYAN SACCO,

     Defendant-Appellant.
__________________________

                   Argued November 5, 2020 – Decided December 9, 2020

                   Before Judges Ostrer, Accurso, and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Indictment No. 16-06-1209.

                   Stephen J. Marietta, Designated Counsel, argued the
                   cause for appellant (Joseph E. Krakora, Public
                   Defender, attorney; Stephen J. Marietta, on the brief).

                   Shiraz Deen, Assistant Prosecutor, argued the cause for
                   respondent (Bradley D. Billhimer, Ocean County
                   Prosecutor, attorney; Samuel Marzarella, Chief
                   Appellate Attorney, of counsel; Shiraz Deen, on the
                   brief).
PER CURIAM

      A   jury   found   defendant   guilty   of   third-degree   possession    of

methamphetamine, a controlled dangerous substance (CDS), N.J.S.A. 2C:35-

10(a)(1); doing so with the intent to distribute, a second-degree crime, N.J.S.A.

2C:35-5(a)(1); third-degree possession of another CDS, Alprazolam, N.J.S.A.

2C:35-10(a)(1); and fourth-degree possession of a prohibited weapon, brass

knuckles, N.J.S.A. 2C:39-3(e). After merger, the court sentenced defendant to

an aggregate eight-year term, with a forty-month period of parole ineligibility.

      Challenging his conviction and sentence, defendant raises the following

points for our consideration:

            POINT I

            EVIDENCE OF TEXT MESSAGES FROM MR.
            WOOLLEY'S CELL PHONES INDICATING AN
            UNCHARGED AND UNRELATED ROBBERY AND
            ATTEMPT TO SELL SUBOXONE SHOULD HAVE
            BEEN EXCLUDED UNDER RULE 404(B).

            POINT II

            THE COURT'S LIMITING INSTRUCTION ON THE
            OTHER-CRIMES EVIDENCE TO THE JURY WAS
            INSUFFICIENT TO WARD OFF THE EXPLOSIVE
            EVIDENCE    CONTAINED    IN  THE   TEXT
            MESSAGES SENT FROM MR. WOOLLEY'S CELL
            PHONES.


                                                                         A-1603-18T4
                                       2
             POINT III

             ANY PROBATIVE VALUE OF DETECTIVE
             HEALE'S EXPERT TESTIMONY BASED ON
             HEARSAY      WAS       SUBSTANTIALLY
             OUTWEIGHED BY ITS UNDUE PREJUDICE AND
             SHOULD HAVE BEEN STRICKEN UNDER RULE
             403.

             POINT IV

             THE   SENTENCING    JUDGE   FAILED TO
             APPROPRIATELY CONSIDER MR. WOOLLEY'S
             CHILDHOOD TRAUMA AND MENTAL HEALTH
             DISEASES AS A MITIGATING FACTOR.

We affirm.

      A lawful search of defendant's vehicle uncovered drugs and other items

often used in the drug trade. Police found over twenty-three grams of crystal

methamphetamine in an eyeglass case in a bag with dirty laundry in the trunk; a

2-mg Alprazalom pill in the glove compartment; brass knuckles in a McDonald's

bag behind the passenger seat; and, also in the trunk, a digital scale inside a

suitcase and small ziplock baggies in a pillowcase with a pillow. Police also

recovered prescribed Suboxone, and prescriptions made out to defendant,

including one for ninety 1-mg Alprazalom tablets.

      Pursuant to a communication data warrant, police discovered drug-related

text messages from defendant.      In one, evidently referring to Suboxone,

                                                                       A-1603-18T4
                                      3
defendant asked, "hey, you know anyone needs sub? I have 55. 400 takes all.

I'll bring them to you. It's 150 below cost." In another text, defendant said he

"robbed a meth lab, went off the wall for days and dropped out." A police drug

expert testified that crystal methamphetamine was usually sold in one-gram

quantities, packaged in small ziplock baggies, for $75 to $120 per gram.

      Testifying in his own defense, defendant said he possessed the baggies

and scale as part of his tobacco and tobacco accessory business. He denied using

the items to sell drugs, and denied ever selling drugs. He said he used the brass

knuckles as a prop for business photos. Defendant said he tried and thus

possessed methamphetamine only once, after he was with two women who broke

into a safe that contained the drug. One woman took handfuls of the drug. She

gave some to him, and he consumed it, along with the other persons who were

present. He denied keeping any of the drug afterwards. Defendant said that a

week later, he twice spent the night with one of the women in hotels. The day

after the second time, he was arrested outside her home. He testified he did not

know that methamphetamine and the 2-mg pill were in his car. He testified that

only he and the woman had access to his car during the three days before his

arrest.




                                                                           A-1603-18T4
                                       4
      On cross-examination, the State confronted defendant with his text

messages. Defendant claimed that "sub" was a typographical error; he dictated

his text messages and he meant the text to say "mugs," which he says was a

product he sold in his business. As for the text stating that he robbed a "meth

lab," defendant said he sent the message before he committed himself to a

hospital for drug treatment. He reiterated that he did not use the baggies to sell

drugs and generally denied ever selling drugs.

      On appeal, defendant contends the court should have excluded the text

messages under N.J.R.E. 404(b). 1 We disagree. We will disturb a trial court's

evidentiary ruling to admit other-crimes evidence only for a "clear error of

judgment." State v. Green, 236 N.J. 71, 81 (2018) (quoting State v. Rose, 206

N.J. 141, 157-58 (2011)). We discern none here.

      No doubt, evidence that defendant proposed to sell Suboxone and that he

had robbed a "meth lab" constituted "evidence of other crimes, wrongs, or acts."

N.J.R.E. 404(b).    Such evidence is "not admissible to prove a person's

disposition in order to show that on a particular occasion the person acted in

conformity with such disposition." N.J.R.E. 404(b)(1). However, such evidence



1
  Defense counsel raised the issue in a motion for a mistrial after the texts were
introduced on cross-examination, and addressed again on re-direct.
                                                                          A-1603-18T4
                                        5
may be presented to a jury to prove "motive, opportunity, intent, preparation,

plan, knowledge, identity, or absence of mistake or accident when such matters

are relevant to a material issue in dispute." Ibid.

      Because such evidence may turn a jury against a defendant, the proponent

must satisfy the familiar four-part test outlined in State v. Cofield,

            1. The evidence of the other crime must be admissible
            as relevant to a material issue;

            2. It must be similar in kind and reasonably close in
            time to the offense charged;

            3. The evidence of the other crime must be clear and
            convincing; and

            4. The probative value of the evidence must not be
            outweighed by its apparent prejudice.

            [127 N.J. 328, 338 (1992) (quoting Abraham P.
            Ordover, Balancing The Presumptions Of Guilt And
            Innocence: Rules 404(b), 608(b), and 609(a), 38 Emory
            L.J. 135, 160 (1989) (footnote omitted)).]

      The second prong's "usefulness . . . is limited to cases that replicate the

circumstances in Cofield," State v. P.S., 202 N.J. 232, 255 n.4 (2010) (quoting

State v. Williams, 190 N.J. 114, 131 (2007)), which "involved proof that the

defendant constructively possessed certain drugs, because he possessed similar

drugs shortly after the event subject to prosecution," State v. Vargas, 463 N.J.



                                                                         A-1603-18T4
                                         6
Super. 598, 613 (App. Div. 2020). Because defendant does not contend prong

two applies here, we need not address whether the State satisfied it.

      As for the remaining three prongs, we reject defendant's argument that the

robbery-related text failed to meet the test. Although the trial court did not

expressly review each remaining prong, we may do so exercising de novo

review. See State v. Darby, 174 N.J. 509, 518 (2002) (stating that while the

decision to admit other crimes or wrongs evidence is ordinarily reviewed for an

abuse of discretion, the appellate court will review the order de novo where the

trial court failed to apply the applicable test).

      The evidence that defendant actually robbed a meth lab was clear and

convincing because the text said he did; and the evidence was clear and

convincing that defendant sent the text, and that he meant what he said. See

Vargas, 463 N.J. Super. at 611 (discussing probative value of statements of a

party opponent). The text was relevant, because it tended to prove an important

fact in dispute — whether defendant knowingly possessed methamphetamine

found in his car. He denied he ever possessed methamphetamine, except one

time when he consumed it under peer pressure. A jury could infer that someone

who admittedly robbed a "meth lab" and then "went off the wall for days"

intentionally possessed the drug. See United States v. Lattner, 385 F.3d 947,


                                                                        A-1603-18T4
                                          7
957 (6th Cir. 2004) (stating "claims of innocent presence or association . . .

routinely open the door to 404(b) evidence of other drug acts").

      And, the probative value of that evidence was not outweighed by its

potential for undue prejudice. See Green, 236 N.J. at 83-84 (distinguishing the

N.J.R.E. 403 balancing which requires that undue prejudice substantially

outweigh probative value). A court must consider whether the proponent had

access to less inflammatory evidence to prove its point. See Biunno, Weissbard

& Zegas, Current N.J. Rules of Evidence, cmt. 8(d) on N.J.R.E. 404 (2020). But

there was no alternative source of less inflammatory evidence here. The text

was a highly incriminating admission by the defendant, tending to show he

intentionally possessed methamphetamine, and evidently did so "for days." The

fact that he robbed to do so is prejudicial. But, not especially so, since, by his

own admission on the witness stand, he committed theft by receiving stolen

property, specifically, some of the contents of the safe.

      Defendant does not dispute that his text about Suboxone was relevant to a

material issue. And we discern no merit in his argument that the text was not

clear and convincing evidence of an intent to sell the drug. The offer to sell

"sub" was found in a text defendant sent. The State did not need to offer

evidence to corroborate that compelling evidence, as defendant suggests. Given


                                                                          A-1603-18T4
                                        8
the context in which the word "sub" appears, defendant's contention that "sub"

was inserted for "mugs" would be implausible, even by a person whose

credibility was not already shaken.

      As for the weighing of probative value and prejudice, we recognize that

the evidence created the risk that a jury would conclude if he was guilty of

selling Suboxone, he was likely guilty of possessing methamphetamine with the

intent to distribute it — in other words, once a drug dealer, always a drug dealer.

But, the evidence was offered for legitimate purposes that outweighed that

potential prejudice.

      First, the testimony belied his statement that he was unaware

methamphetamine was in his car, and he had no intention to sell it. See Lattner,

385 F.3d at 957.

      Second, the text about Suboxone countered defendant's statement that he

never sold drugs and he possessed baggies and a scale as part of a legitimate

business. The State was entitled to contradict that testimony with the other

crimes evidence. Even if the Suboxone text were otherwise inadmissible, "[t]he

doctrine of opening the door allows a party to elicit otherwise inadmissible




                                                                           A-1603-18T4
                                        9
evidence when the opposing party has made unfair prejudicial use of related

evidence." State v. James, 144 N.J. 538, 554 (1996). 2

      A defendant may not take the stand, inject other crimes into the trial by

professing he was innocent of them, and then prevent the State from offering

evidence — in this case, defendant's own statement — to contradict him. A

federal court reached the same conclusion, where "the accused had taken the

witness stand and had denied entirely that he had had anything to do with the

selling of drugs." United States v. Jacobson, 578 F.2d 863, 866 (10th Cir. 1978).

In response, the government was permitted to elicit from the defendant's

business partner that he assisted the defendant in a drug transaction that was not

charged. Ibid.; cf. Walder v. United States, 347 U.S. 62, 65 (1954) (where "[o]f

his own accord, the defendant went beyond a mere denial of complicity in the

crimes of which he was charged and made the sweeping claim that he had never


2
  We note that the State was not the first to elicit defendant's denial of any drug-
dealing, in order to force him to "open the door" to other-crimes evidence to
contradict him. See 4 Weinstein's Federal Evidence § 607.06 [3][b][iv] (2020)
(stating that "[p]rosecutors should not be permitted to escape the restrictions of
Rules 404, 608 and 609 by framing questions that, although within the scope of
direct examination, have as their objective trapping the defendant into opening
the door to impeachment by contradiction"). Defendant professed his non-
involvement with drug dealing on direct examination by stating that he never
used baggies to sell drugs. He was not charged with using or possessing with
the intent to use drug paraphernalia, see N.J.S.A. 2C:36-2, nor was he charged
with selling drugs in the past.
                                                                            A-1603-18T4
                                        10
dealt in or possessed any narcotics," the government was free to challenge his

credibility, albeit with evidence illegally secured).

      Defendant also challenges the court's jury instructions. Having carefully

reviewed the court's instructions, both mid-trial and in the final instructions, we

are satisfied the court adequately informed the jury about how the 404(b)

evidence could and could not be used. Defendant's argument lacks sufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).

      We also are unpersuaded by defendant's argument that the State's drug

expert's testimony should have been stricken. The witness discussed the retail

value of methamphetamine and other aspects of possession of drugs with the

intent to distribute them. After the expert testified on direct, defense counsel

moved to strike his testimony because the expert did not clearly present his

testimony as opinion, nor explain the bases for it. The court granted the State's

request to reopen, and the prosecutor promptly cured the oversight. The court

did not abuse its discretion under N.J.R.E. 611, particularly since cross -

examination had not begun. Further discussion in not warranted. R. 2:11-

3(e)(2).

      Finally, we shall not disturb the trial court's sentence. Defendant contends

the court erred by inadequately considering defendant's behavioral health and


                                                                           A-1603-18T4
                                       11
traumatic episodes of his childhood. In particular, defendant argues the court

was obliged, based on that evidence, to find mitigating factor four — "[t]here

were substantial grounds tending to excuse or justify the defendant's conduct,

though failing to establish a defense." N.J.S.A. 2C:44-1(b)(4).

      We are unpersuaded. A trial judge is required to include, as part of his or

her sentencing deliberations, mitigating factors supported by credibl e evidence.

State v. Case, 220 N.J. 49, 64 (2014). The trial court expressly acknowledged

that, as a small boy, defendant witnessed a traumatic event arising out of his

mother's relationship with another man. The judge also recited defendant's

multiple diagnoses. Although defendant had received treatment in the past, it

appeared to the court he was not under treatment when he committed the

offenses in this case. Defendant was managing with pain medicine.

      While finding that many of these facts justified finding a risk of

reoffending, the court declined to find they excused or justified his crimes. We

discern no error. Defendant's behavioral health may explain his personal abuse

of CDS.     But the court was not compelled to conclude that defendant's

behavioral health by itself explains, let alone excuses or justifies, his possession

of CDS with the purpose to distribute it to others. Notably, defendant did not

contend he sold drugs to support his own substance abuse, nor did he raise his


                                                                            A-1603-18T4
                                        12
condition as a defense at trial, as the defendants did in State v. Nayee, 192 N.J.

475 (2007) (mem.) and State v. Nataluk, 316 N.J. Super. 336 (App. Div. 1998).

      Affirmed.




                                                                          A-1603-18T4
                                       13